
	

115 HR 5327 : Comprehensive Opioid Recovery Centers Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5327
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend title V of the Public Health Service Act to establish a grant program to create
			 comprehensive opioid recovery centers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Comprehensive Opioid Recovery Centers Act of 2018. 2.Comprehensive opioid recovery centers (a)In generalPart D of title V of the Public Health Service Act is amended by adding at the end the following new section:
				
					550.Comprehensive opioid recovery centers
 (a)In generalThe Secretary shall award grants on a competitive basis to eligible entities to establish or operate a comprehensive opioid recovery center (referred to in this section as a Center).
						(b)Grant period
 (1)In generalA grant awarded under subsection (a) shall be for a period not less than 3 years and not more than 5 years.
 (2)RenewalA grant awarded under subsection (a) may be renewed, on a competitive basis, for additional periods of time, as determined by the Secretary. In determining whether to renew a grant under this paragraph, the Secretary shall consider the data submitted under subsection (h).
 (c)Minimum number of CentersThe Secretary shall allocate the amounts made available under subsection (i) in such amounts that not fewer than 10 Centers will be established across the United States.
 (d)ApplicationIn order to be eligible for a grant under subsection (a), an entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall include—
 (1)evidence that such entity carries out, or is capable of coordinating with other entities to carry out, the activities described in subsection (g); and
 (2)such other information as the Secretary may require. (e)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to eligible entities located in a State or Indian country (as defined in section 1151 of title 18, United States Code)—
 (1)with a high per capita drug overdose mortality rate, as determined by the Director of the Centers for Disease Control and Prevention; or
 (2)based on any other criteria or need, as determined by the Secretary. (f)Use of grant fundsAn eligible entity awarded a grant under subsection (a) shall use the grant funds to establish or operate a Center to carry out the activities described in subsection (g).
 (g)Center activities and servicesEach Center shall, at a minimum, carry out the activities described in this subsection. In the case of a Center that determines that a service described in paragraph (2) cannot reasonably be carried out by the Center, such Center shall contract with such other entities as may be necessary to ensure that patients have access to the full range of services described in such paragraph.
 (1)Community outreachEach Center shall carry out the following outreach activities: (A)Train and supervise outreach staff to work with schools, workplaces, faith-based organizations, State and local health departments, law enforcement, and first responders to ensure that such institutions are aware of the services of the Center.
 (B)Disseminate and make available online evidence-based resources that educate professionals and the public on opioid use disorder and other substance use disorders.
 (2)Treatment and recovery servicesEach Center shall provide the following treatment and recovery services: (A)Ensure that intake evaluations meet the clinical needs of patients.
 (B)Periodically conduct patient assessments to ensure continued and meaningful recovery, as defined by the Assistant Secretary for Mental Health and Substance Use.
 (C)Provide the full continuum of treatment services, including— (i)all drugs approved under section 505 of the Federal Food, Drug, and Cosmetic Act and all biological products licensed under section 351 of this Act, including methadone, to treat substance use disorders, including opioid use disorder and alcohol use disorder;
 (ii)withdrawal management, which shall include medically supervised detoxification that includes patient evaluation, stabilization, and readiness for and entry into treatment;
 (iii)counseling and case management, including counseling and recovery services for any possible co-occurring mental illness;
 (iv)residential rehabilitation; (v)recovery housing;
 (vi)community-based and peer recovery support services; (vii)job training and placement assistance to support reintegration into the workforce; and
 (viii)other best practices, as determined by the Secretary. (D)Administer an onsite pharmacy and provide toxicology services.
 (E)Establish and operate a secure and confidential electronic health information system. (F)Offer family support services such as child care, family counseling, and parenting interventions to help stabilize families impacted by substance use disorder.
 (h)Data reporting and program oversightWith respect to a grant awarded under subsection (a) to an eligible entity for a Center, not later than 90 days after the end of the first year of the grant period, and annually thereafter for the duration of the grant period (including the duration of any renewal period for such grant), the entity shall submit data, as appropriate, to the Secretary regarding—
 (1)the programs and activities funded by the grant; (2)health outcomes of individuals with a substance use disorder who received services from the Center;
 (3)the effectiveness of interventions designed, tested, and evaluated by the Center; and (4)any other information that the Secretary may require for the purpose of—
 (A)evaluating the effectiveness of the Center; and (B)ensuring that the Center is complying with all the requirements of the grant, including providing the full continuum of services described in subsection (g)(2)(C) and providing drugs and devices for overdose reversal under such subsection.
 (i)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for each of fiscal years 2019 through 2023 for purposes of carrying out this section..
			(b)Reports to Congress
 (1)Preliminary reportNot later than 3 years after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a preliminary report that analyzes data submitted under section 550(h) of the Public Health Service Act, as added by subsection (a).
 (2)Final reportNot later than 1 year after submitting the preliminary report required under paragraph (1), the Secretary of Health and Human Services shall submit to Congress a final report that includes—
 (A)an evaluation of the effectiveness of comprehensive opioid recovery centers established or operated pursuant to section 550 of the Public Health Service Act, as added by subsection (a);
 (B)recommendations on whether the grant program established under such section 550 should be reauthorized and expanded; and
 (C)standards and best practices for the treatment of substance use disorders, as identified through such grant program.
					
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
